DETAILED ACTION
The following Office action concerns Patent Application Number 16/346,667.  Claims 1-32 are pending in the application.
Claims 15-18 have been withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed August 31, 2020 has been entered.
The applicant’s IDS’s have been considered.  Where a translation of a foreign patent document is indicated on an IDS and no translation appears in the record, the entry has been lined through as not being considered.  If an English abstract is provided but a translation of the full document is not provided, then the IDS should note that an English abstract is provided and the translation box should remain unchecked.
Election/Restrictions
A restriction requirement was sent to the Applicant on August 5, 2020.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on August 31, 2020 and elected Group I, claims 1-14 and 19-32.  Since the election was not made with traverse, it is treated as being made without traverse. 
Accordingly, claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 10-12, 19, 20, 22-26, 28-30 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Yokomizo et al (US 9,688,854).

Yokomizo is silent regarding the grip force per unit length (F/L) of the molding material.  However, Yokomizo teaches carbon fiber bundles impregnated with the same impregnating aid as the claimed invention and coated with the same thermoplastic resin as the claimed invention.  In addition Yokomizo teaches enhanced adhesion between the carbon fibers and the polycarbonate (thermoplastic) resin coating (col. 7, lines 43-52).  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed grip force per unit length (F/L) to naturally arise in the molding material of Yokomizo. 
Yokomizo teaches that the impregnation aid includes a polycaprolactone, which is an aliphatic hydroxycarboxylic acid 
Regarding claims 6 and 24, Yokomizo is silent regarding the difference in linear expansion coefficients of the thermoplastic resin and the impregnation aid.  However, Yokomizo teaches the same thermoplastic resin and the same impregnation aid as the instant invention.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed difference in linear expansion coefficients to naturally arise in the molding material of Yokomizo et al.
Regarding claims 7 and 25, Yokomizo is silent regarding the difference in solubility parameters of the thermoplastic resin and the impregnation aid.  However, Yokomizo teaches the same thermoplastic resin and the same impregnation aid as the instant invention.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed difference in solubility parameters to naturally arise in the molding material of Yokomizo et al.
Regarding claims 11 and 29, the carbon fiber bundles in the pelletized molding material are not impregnated with the polycarbonate until the molding material is melted and flowed to . 
Claims 3 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Yokomizo et al (US 9,688,854) in view of KRS et al (US 2009/0173334).
Yokomizo et al teaches an assembly of molding materials as described above.  Yokomizo does not teach the area occupied by the fibers in a cross section of the fiber bundle.
However, KRS et al teaches composite material comprising aligned carbon fibers wherein the cross-sectional packing density of the fibers is up to 89.7 % (par. 43-44).  High packing density provides improved thermal conductivity (par. 43).  A person of ordinary skill in the art would have been motivated to combine the high packing density of KRS et al with the carbon fibers of Yokomizo et al in order to obtain a molding material with improved thermal conductivity.
Claims 9 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Yokomizo et al (US 9,688,854) in view of Nakayama et al (US 2014/0228519).
Yokomizo et al teaches a molding material comprising polycarbonate as described above.  Yokomizo does not teach that the polycarbonate is amorphous. 
However, Nakayama et al teaches a carbon fiber-reinforced molding material comprising amorphous polycarbonate resin (par. 
Yokomizo is silent as to whether the polycarbonate is amorphous or crystalline.  Nakayama teaches that the polycarbonate is amorphous and that it provides favorable surface appearance (par. 258).  A person of ordinary skill in the art would have been motivated by design need to combine the amorphous structure of Nakayama with the polycarbonate of Yokomizo in order to obtain a molding material which has good surface appearance.
Claims 13 and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over Yokomizo et al (US 9,688,854) in view of Kunimoto et al (US 4,810,419).
Yokomizo et al teaches a molding material comprising carbon fiber bundles as described above.  Yokomizo does not teach the water content of the carbon fiber bundles.
However, Kunimoto et al teaches a polymer composition comprising carbon fibers, wherein the carbon fibers are dried to less than 1 % by weight of water (abstract; col. 2, lines 8-14).
Yokomizo teaches drying the carbon fiber bundles to remove water after the impregnation aid is added to the carbon fibers (col. 7, lines 1-11).  Yokomizo does not teach the water content after drying.  A person of ordinary skill in the art would have been motivated by design need for an extent of drying to combine .
Claims 14 and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over Yokomizo et al (US 9,688,854) in view of Tomita et al (US 2016/0122533).
Yokomizo et al teaches a polycarbonate molding material as described above.  Yokomizo does not teach the long and short diameters of a cross section of the molding material.
However, Tomita teaches a polycarbonate molding material having an elliptical pellet shape, wherein the cross section of the pellet has a ratio of long diameter to short diameter of 1.5 to 4 (Fig. 1; par. 156-158).  The flattened shape of the pellet improves the strength and extrusion stability of the material (par. 159).
Yokomizo teaches a molding material having a pellet shape (col. 13, lines 50-65).  Tomita teaches a flattened pellet shape which improves strength and extrusion stability (par. 159).  A person of ordinary skill in the art would have been motivated to combine the pellet shape of Tomita with the pellet of Yokomizo in order to obtain a molding material having improved strength and extrusion stability.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.